Citation Nr: 0804680	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  04-16 497A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to additional retroactive disability compensation 
at the current monthly 100 percent disability rate ($2,163) 
for the period from October 1, 1989 to February 1991.



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney at 
Law


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel
INTRODUCTION

The veteran had active service from July 1980 to September 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  In June 2006, the Board remanded the 
claim to the RO, via the Appeals Management Center (AMC) in 
Washington, D.C., for additional development.


FINDING OF FACT

On November 13, 2007, prior to the promulgation of a decision 
in the appeal, the Board received written notification from 
the appellant's counsel that the appeal before the Board was 
being withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  

On November 13, 2007, prior to the promulgation of a decision 
in the appeal, the Board received written notification from 
the appellant's counsel that the appeal before the Board was 
being withdrawn.  As there remain no allegations of errors of 
fact or law for appellate consideration, the Board does not 
have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


